                                      Case 3:20-cv-03713-WHA Document 85 Filed 05/13/21 Page 1 of 1



                               1    COX, WOOTTON, LERNER,
                                    GRIFFIN & HANSEN, LLP
                               2    Neil S. Lerner (SBN 134031)
                               3    Arthur A. Severance (SBN 246691)
                                    12011 San Vicente Blvd., Suite 600
                               4    Los Angeles, CA 90049
                                    Telephone: (310) 440-0020
                               5    Facsimile: (310) 440-0015
                                    Email: nsl@cwlfirm.com
                               6            aseverance@cwlfirm.com
                               7    Attorneys for Plaintiff-in-Limitation
                                    and Third-Party Plaintiff
                               8    BRIAN CHRISTOPHER AMBLE
                               9                              UNITED STATES DISTRICT COURT
                                                            NORTHERN DISTRICT OF CALIFORNIA
                               10                                SAN FRANCISCO DIVISION
                               11   In the matter of the Complaint of            )   Case No. 3:20-cv-03713-WHA
                                                                                 )   ADMIRALTY
                               12   BRIAN CHRISTOPHER AMBLE as the               )
                                    alleged owner of a certain 1971 Far East     )   Suggestion of Death of
                               13
                                    Mariner 40 bearing hull identification       )   Claimant Aaron Horton
                               14   number GM82 and her engines, tackle,         )
                                    appurtenances, etc.                          )
                               15                                                )
                                    For exoneration from, or limitation of,      )
                               16   liability.                                   )
                                                                                 )
                               17

                               18          Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, Plaintiff-in-Limitation
                               19   Brian Christopher Amble, through his undersigned counsel, states on the record that Claimant
                               20   Aaron Horton died on April 15, 2021, during the pendency of this action. (Response, ECF No.
                               21   79.) His successor or representative shall have up until 90 days after service of this Suggestion
                               22   to make a motion for substitution or his claims against Plaintiff-in-Limitation must be dismissed.
                               23   Dated: May 13, 2021                              COX, WOOTTON, LERNER,
                                                                                     GRIFFIN & HANSEN, LLP
                               24

                               25                                                    By:   /s/ Arthur A. Severance
  COX, WOOTTON,
 LERNER, GRIFFIN &
                                                                                            Neil S. Lerner
   HANSEN, LLP
                               26                                                           Arthur A. Severance
12011 San Vicente Blvd. #600
   Los Angeles, CA 90049
                                                                                            Attorneys for Plaintiff-in-Limitation and
    TEL: 310-440-0020
    FAX: 310-440-0015          27                                                           Third-Party Plaintiff
                                                                                            BRIAN CHRISTOPHER AMBLE
                               28


                                    Suggestion of Death of Cl. Horton                1                Case No. 3:20-cv-03713-WHA
